Citation Nr: 0731337	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the right 
hand, to include arthritis.



REPRESENTATION

Appellant represented by:	Tennessee Department o 
fVeterans Affairs



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel






INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 10, 2005 rating decision of 
the VARO in Nashville, TN, that denied entitlement to the 
benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of his hearing in October 2005 the veteran 
asserted that he sustained a laceration to the fingers of his 
right hand during an aircraft crash in 1944.   The veteran 
reported receiving stitches at a field hospital.   The 
veteran's exit physical of September 1945 does indicate that 
the veteran "injured right hand, 7th Fld. Hosp, 1944" and 
"scar right ring finger 1944."

In March of 2006 the veteran received written notice to 
supply the VA with any medical evidence in his possession.   
In response, the veteran submitted the April 2006 letter of a 
cardiovascular surgeon.  The physician indicated that the 
veteran's hand deformity at the 1st and 2nd fingers was 
attributable to a laceration of the extensor tendon.  The 
physician reported that this injury "apparently" happened 
over 60 years ago during an aircraft crash in France.  

Given the lack of medical evidence regarding the veteran's 
right hand, the Board notes that it has a duty to assist the 
veteran by considering the option of remanding this matter to 
the VARO for additional medical examinations.   Pursuant to 
§5103A, the Secretary's duty to assist a claimant includes, 
inter alia, providing a medical examination or obtaining a 
medical opinion. See 38 U.S.C. § 5103A (d)(1); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir.2003); 38 C.F.R. § 
3.326 (2004).

The statutory duty to assist a claimant includes providing a 
VA examination when warranted, to include the conduct of a 
thorough and contemporaneous medical examination, including 
the obtaining of a medical opinion which takes into account 
the requisite medical history, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In light of the foregoing, the Board believes that further 
development is in order and the cause is REMANDED for the 
following:  

1. The VARO should arrange for an 
examination of the veteran's right hand 
by a physician knowledgeable in 
orthopedic disorders.  The purpose of the 
examination is to ascertain the etiology 
of any current right hand disabilities, 
to include an opinion as to whether any 
current problems with the veteran's right 
hand were caused or aggravated by active 
service.  The claim folder, to include 
any documents obtained as a result of 
this REMAND, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claims and the examiner is 
asked to indicate that he or she has 
reviewed the entire claims folder.  

The examiner is asked to express an 
opinion considering the etiology of any 
current right hand disabilities.  He or 
she is asked to state whether it is as 
least likely as not that any current 
disorder is related to the veteran's 
active service, to include by way of 
aggravation.  The examiner should provide 
as complete a rationale as possible for 
any opinion expresses.  If any additional 
testing, to include X-ray studies is 
required to evaluate the claimed 
disabilities, such testing or examination 
should be done before completion of the 
examination.  

2.  The VA should then review and 
adjudicate the claims on appeal.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


